DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki 2019/0072620 in view of Shonai et al. 2006/0136169 (called Shonai hereinafter).

Regarding independent claim 1, Ishizaki teaches, in Figures 1 and 2, a magnetic sensor (1), comprising: a first bridge circuit (para [0032]) including a first group of magnetoresistive elements (M1-M4) that are connected in a bridge (para [0032]), wherein the magnetoresistive elements are each formed by a sensor element bent in a serpentine manner (Figs. 1 and 2; para [0040]; snakes back and forth), and the first bridge circuit outputs a first detection signal corresponding to a magnetic field detected by the magnetoresistive elements in the first group (para [0032]; terminals 9P at the outer corners; magnetoresistive elements M1-M4 are used to detect a magnetic field and output a result of the detecting of the magnetic field); and 
a second bridge circuit (para [0032]) including a second group of magnetoresistive elements (M5-M8) that are connected in a bridge (para [0032]), wherein the magnetoresistive elements are each formed by a sensor element bent in a serpentine manner (Figs. 1 and 2; para [0040]; snakes back and forth), and the second bridge circuit outputs a second detection signal corresponding to a magnetic field detected by the magnetoresistive elements in the second group (para [0032]; terminals 9P interior of the corners; magnetoresistive elements M5-M8 are used to detect a magnetic field and output a result of the detecting of the magnetic field), 
wherein the sensor elements of the first bridge circuit and the sensor elements of the second bridge circuit are arranged along a circumference of part of a circle (M1-M8 are arranged in a circular pattern around the center position O) about a center (center position O) of the sensor elements.
Ishizaki fails to teach the second detection signal having a waveform that has a sine-cosine relationship with the first detection signal.
Shonai teaches, in Figure 1, the second detection signal (WB2; para [0009], cosine signal) having a waveform that has a sine-cosine relationship with the first detection signal (WB1; para [0009], sine singal).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Ishizaki with the sine and cosine outputs for 

Regarding claim 2, Ishizaki and Shonai teach the magnetic sensor according to claim 1, Ishizaki further teaches wherein, the sensor elements of the first bridge circuit and the sensor elements of the second bridge circuit are alternately arranged about the center of the sensor elements (Fig. 1; first bridge elements M1-M4 alternate around the center position O with the second bridge elements M5-M8).

Regarding claim 4, Ishizaki and Shonai teach the magnetic sensor according to claim 1, Ishizaki further teaches wherein, the sensor elements of the first bridge circuit and the sensor elements of the second bridge circuit are arranged to have a common centroid (Fig. 1; magnetoresistive elements M1-M8 are arranged around center position O).

Regarding claim 5, Ishizaki and Shonai teach the magnetic sensor according to claim 1, Ishizaki comprising: a first bridge pair (Fig. 1; magnetoresistive elements M4, M5, M1 and M6) including the first bridge circuit and the second bridge circuit; and a second bridge pair (Fig. 1; magnetoresistive elements M2, M7, M3 and M8) including the same configuration as the first bridge pair and arranged so that a center (center position O) of the sensor elements of the second bridge pair is opposed toward a center (center position O; overlapping center positions are considered opposing one another) of the sensor elements of the first bridge pair.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki, in view of Shonai and in view of Maruo 4053829.

Regarding claim 3, Ishizaki and Shonai teach the magnetic sensor according to claim 1, but fail to teach wherein, the sensor elements of the first bridge circuit and the sensor elements of the second bridge circuit are arranged along a semicircle about the center of the sensor elements.

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Ishizaki and Shonai with semicircle positioning of sensor elements as described by Maruo for the purpose of reducing/removing unbalanced voltage outputs from the magnetoresitive elements when no magnetic field is applied as well as compensating for drift due to variations in temperature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Stolfus et al. discloses “Magnetic speed, direction, and/or movement extent sensor” (see 7834616)
Granig et al. discloses “Minimum magnetic field detection systems and methods in magnetoresistive sensors” (see 2013/0328556)
French et al. discloses “Structure and design of an anisotropic magnetoresistive angular sensor” (see 2018/0202837)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867